DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Species II, FIGs. 3-4, and claims 1-4 and 6-9 in the reply filed on 11/22/2022 is acknowledged.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15818778, filed on 11/21/2017.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 06/23/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.	The drawings received on 06/23/2020 are acceptable.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba et al. (U.S. PG. Pub. No. 2009/0115022 A1) in view of Kahlmann et al. (U.S. PG. Pub. No. 2004/0056749 A1).
With respect to claim 1, Nakashiba et al., hereinafter referred to as “Nakashiba,” teaches an integrated inductor 1 (FIGs. 1 and 2), comprising:
a substrate 21 comprising:
a trench (recessed formed in substrate 21) having a first annular trench and two ends (ends at terminals of inductor 141) of the first annular trench forming a first opening (space between two ends); and 
an inductor 141 disposed in the trench (para. [0026]). Nakashiba does not expressly teach an insulation layer, wherein at least a portion of the insulation layer is formed in the trench; and
an inductor disposed on the insulation layer.
Kahlmann et al., hereinafter referred to as “Kahlmann,” teaches an integrated inductor (FIG. 1A) comprising:
an insulation layer 12, wherein at least a portion of the insulation layer is formed in the trench (recess in which inductor 1 is disposed); and
an inductor 1 disposed in the trench and on the insulation layer (para. [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulation layer as taught by Kahlmann to the integrated inductor of Nakashiba to provide the required insulation between the inductor and the substrate to meet design requirements.
With respect to claim 6, Nakashiba teaches a method for manufacturing an integrated inductor 1 (FIGs. 1 and 2), comprising:
forming a trench (recessed formed in substrate 21) in a substrate 21, the trench including a first annular trench and two ends (ends at terminals of inductor 141) of the first annular trench forming a first opening (space between two ends); and
disposing an inductor 141 in the trench and on the insulation layer (para. [0026]). Nakashiba does not expressly teach forming at least a portion of an insulation layer in the trench; and 
disposing an inductor on the insulation layer.
Kahlmann teaches a method for manufacturing an integrated inductor (FIG. 1A) comprising:
forming at least a portion of an insulation layer 12 in the trench (recess in which inductor 1 is disposed); and 
disposing an inductor 1 in the trench and on the insulation layer (para. [0044]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the insulation layer as taught by Kahlmann to method of manufacturing the integrated inductor of Nakashiba to provide the required insulation between the inductor and the substrate to meet design requirements.

9.	Claims 2-4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashiba in view of Kahlmann, as applied to claims 1 and 6 above, and further in view of Lowther et al. (U.S. PG. Pub. No. 2003/0127686 A1).
With respect to claim 2, Nakashiba in view of Kahlmann teaches the integrated inductor of claim 1. Nakashiba in view of Kahlmann does not expressly teach 
a patterned ground shield disposed above the substrate and the inductor.
Lowther et al., hereinafter referred to as “Lowther,” teaches an integrated inductor 300 (FIG. 5E) comprising:
a patterned ground shield 102 (para. [0049]) disposed above the substrate 142 and the inductor (current paths 120 and or 122 of inductor 100) (para.[0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ground shield as taught by Lowther to the integrated inductor of Nakashiba in view of Kahlmann to reduce resistance and parasitics to provide a high Q factor (para. [0049]).
With respect to claim 3, Nakashiba in view of Kahlmann teaches the integrated inductor of claim 2. Nakashiba in view of Kahlmann does not expressly teach 
a metal layer disposed between the patterned ground shield and the inductor; and a plurality of connection portions coupled to the metal layer and the inductor.
Lowther teaches an integrated inductor 300 (FIG. 5E) comprising:
a metal layer 132 disposed between the patterned ground shield 102 and the inductor (current paths 120 and or 122 of inductor 100); and 
a plurality of connection portions 134 and or 136 coupled to the metal layer and the inductor (para.[0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the the metal layer and connection portions as taught by Lowther to the integrated inductor of Nakashiba in view of Kahlmann to provide the required connection between different conductors of the inductor.
With respect to claim 4, Nakashiba in view of Kahlmann teaches the integrated inductor of claim 3. Nakashiba in view of Kahlmann does not expressly teach 
a dielectric layer disposed between the patterned ground shield and the inductor, and covering the metal layer and the connection portions.
Lowther teaches an integrated inductor 300 (FIG. 5E) comprising:
a dielectric layer 140 disposed between the patterned ground shield 102 and the inductor (current paths 120 and or 122 of inductor 100), and covering the metal layer and the connection portions (para.[0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the dielectric layer as taught by Lowther to the integrated inductor of Nakashiba in view of Kahlmann to provide the required insulation to meet design requirements.
With respect to claim 7, Nakashiba in view of Kahlmann teaches the method of claim 6. Nakashiba in view of Kahlmann does not expressly teach 
disposing a patterned ground shield above the substrate and the inductor.
Lowther teaches a method for manufacturing an integrated inductor (FIG. 5E) comprising:
disposing a patterned ground shield 102 (para. [0049]) above the substrate and the inductor 123 and the inductor (current paths 120 and or 122 of inductor 100) (para.[0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the ground shield disposing method as taught by Lowther to the method for manufacturing an integrated inductor of Nakashiba in view of Kahlmann to reduce resistance and parasitics to provide a high Q factor (para. [0049]).
With respect to claim 8, Nakashiba in view of Kahlmann teaches the method of claim 7. Nakashiba in view of Kahlmann does not expressly teach
disposing a metal layer between the patterned ground shield and the inductor; and 
coupling the metal layer and the inductor by a plurality of connection portions.
Lowther teaches a method for manufacturing an integrated inductor (FIG. 5E) comprising:
disposing a metal layer 132 between the patterned ground shield 102 and the inductor (current paths 120 and or 122 of inductor 100); and 
coupling the metal layer and the inductor by a plurality of connection portions 134 and or 136 (para.[0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the connection portions coupling the metal layer method as taught by Lowther to the method for manufacturing an integrated inductor of Nakashiba in view of Kahlmann to reduce resistance and parasitics to provide a high Q factor (para. [0049]).
With respect to claim 9, Nakashiba in view of Kahlmann teaches the method of claim 8. Nakashiba in view of Kahlmann does not expressly teach 
Lowther teaches a method for manufacturing an integrated inductor (FIG. 5E)
forming a dielectric layer 140 between the patterned ground shield 102 and the inductor (current paths 120 and or 122 of inductor 100), and covering the metal layer and the connection portions (para.[0068]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have dielectric layer disposing method as taught by Lowther to the method for manufacturing an integrated inductor of Nakashiba in view of Kahlmann provide the required insulation characteristics to meet design requirements.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837